t c memo united_states tax_court scott r philips petitioner v commissioner of internal revenue respondent docket no date scott r philips pro_se ronald j aiani for respondent memorandum findings_of_fact and opinion foley judge by notices dated date date date and date respondent determined deficiencies in and additions to petitioner's federal income taxes as follows year additions to tax sec_6654 deficiency sec_6651 dollar_figure big_number big_number big_number big_number dollar_figure dollar_figure dollar_figure big_number big_number dollar_figure dollar_figure big_number dollar_figure big_number this case presents the following issues whether petitioner is liable for the deficiencies determined by respondent we hold that petitioner is liable whether petitioner is liable for additions to tax pursuant to sec_6651 for failing to file federal_income_tax returns we hold that petitioner is liable whether petitioner is liable for additions to tax pursuant to sec_6654 for failing to make estimated federal_income_tax payments we hold that petitioner is liable whether petitioner has asserted frivolous and groundless arguments that warrant the imposition of a penalty pursuant to sec_6673 we hold that petitioner has asserted frivolous and groundless arguments and the court shall impose a penalty findings_of_fact the parties have stipulated all relevant facts and these facts are so found 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure petitioner resided in san clemente california at the time he filed his petition petitioner has acknowledged that he received income from several sources in taxable years through yet did not file individual income_tax returns for those years in petitioner received dollar_figure from ronco plastics inc and dollar_figure from buckhorn inc in petitioner received dollar_figure from ronco plastics inc in petitioner received dollar_figure from ronco plastics inc dollar_figure from american telephone telegraph co dollar_figure from adac laboratories and dollar_figure from american transtech in petitioner received dollar_figure from ronco plastics inc dollar_figure from adac laboratories and dollar_figure from u s clearing corp in petitioner received dollar_figure from ronco plastics inc the amounts received from ronco plastics inc were compensation the other_amounts were dividends and returns on stock and bond investments in answering respondent's notice_of_deficiency petitioner on date filed a defective petition with this court the petition submitted did not comply with the form and content rules set forth in rule b petitioner presented typical tax_protester arguments and claimed that he is not subject_to the income_tax he also challenged respondent's subject matter jurisdiction questioned whether he could be liable for an income_tax on his wages and asserted that wages are not a revenue taxable_event within the purview of the internal_revenue_code on date the court ordered petitioner to file an amended petition by date in response petitioner submitted on date the same defective petition that had been rejected by the court on date except that it bore a new date on date respondent filed a motion to dismiss for failure to state a claim upon which relief can be granted in its motion respondent also asked the court to impose a penalty pursuant to sec_6673 on date the court issued an order directing petitioner to file a written objection setting forth clear and concise reasons why respondent's motion to dismiss should not be granted or in the alternative setting forth clear and concise allegations of error and facts concerning the merits of the specific adjustments contained in the notices of deficiency in its order the court also advised petitioner that penalties have been imposed under sec_6673 in similar cases on date petitioner filed a second amended petition that complied with the court's form and content requirements accordingly the court denied respondent's motion to dismiss on date on date respondent filed a motion for sanctions pursuant to sec_6673 a trial was held in los angeles california on date opinion the internal_revenue_code provides that gross_income means all income from whatever source derived sec_61 the supreme court has held that income includes gain derived from capital from labor or from both combined 252_us_189 the court_of_appeals for the ninth circuit to which any appeal in this case would lie has expressly held that wages are income and are subject_to taxation 640_f2d_1014 9th cir in affirming this court's decision in a tax_protester case the court_of_appeals for the seventh circuit aptly noted some people believe with great fervor preposterous things that just happen to coincide with their self-interest 'tax protesters' have convinced themselves that wages are not income that only gold is money that the sixteenth_amendment is unconstitutional and so on 791_f2d_68 7th cir in this case petitioner advanced a variety of constitutional arguments that the courts have uniformly rejected generally he argued that he is not a taxpayer as defined in the internal_revenue_code the tax_court lacks jurisdiction to decide this case and an income_tax violates the sixteenth_amendment because it is an impermissible direct_tax we see no need to fully describe each of petitioner's constitutional arguments or to address them individually to do so might imply that the arguments have some colorable merit when in fact they are groundless it is sufficient to note that petitioner readily acknowledges that he received income yet refuses to pay tax on it accordingly we hold that petitioner is liable for the deficiencies determined by respondent respondent determined additions to tax under sec_6651 and sec_6654 sec_6651 imposes an addition_to_tax for failure_to_file a timely return unless it is shown that such failure_to_file was due to reasonable_cause and not due to willful neglect petitioner bears the burden of proving that he had reasonable_cause for failing to file tax returns for the years in issue rule a 765_f2d_939 9th cir petitioner's tax_protester rhetoric does not establish reasonable_cause accordingly we hold that petitioner is liable for additions to tax under sec_6651 sec_6654 generally imposes an addition_to_tax if the total_tax withheld and any estimated_tax payments made during a year do not equal or exceed the threshold set forth in sec_6654 during the years in issue petitioner received income totaling dollar_figure his tax_liability totaled dollar_figure yet his tax_payments totaled zero petitioner offered no evidence showing that he qualified under an exception to sec_6654 accordingly we hold that petitioner is liable for additions to tax under sec_6654 finally we consider whether a penalty should be imposed under sec_6673 sec_6673 provides that whenever it appears to the tax_court that the taxpayer's position in a proceeding is frivolous or groundless the court may impose a penalty not in excess of dollar_figure this court has often imposed such penalties on taxpayers who make frivolous tax_protester arguments see eg coulter v commissioner 82_tc_580 82_tc_403 71_tc_633 santangelo v commissioner tcmemo_1995_468 mcneel v commissioner tcmemo_1995_211 devon v commissioner tcmemo_1995_206 carr v commissioner tcmemo_1995_138 cf 770_f2d_17 2d cir noting that the argument that wages are not income has been rejected so frequently that the very raising of it justifies the imposition of sanctions in this case petitioner knew that courts have repeatedly rejected his constitutional arguments and repeatedly imposed the sec_6673 penalty on taxpayers who have made such arguments indeed the court so advised petitioner in its date order in his trial memorandum however petitioner continued to assert the same groundless claims petitioner stated for example that the free exercise and enjoyment of the god-given and constitutionally secured right to lawfully acquire property or compensatory income by lawfully contracting one's own labor in innocent and harmless activities for lawful compensation cannot be and therefore has not been taxed for revenue purposes petitioner made similar assertions in his request for admissions in his proposed joint stipulation of facts and in a list of special questions for the tax_court that served no function but to restate petitioner's antitax views at the beginning of the trial the court warned petitioner that it would impose a penalty up to dollar_figure if it found his position to be frivolous and groundless during the trial the court admonished petitioner several times to set forth a legitimate argument for not paying the taxes due ignoring these admonitions petitioner consumed all of his trial time asserting that his income is not subject_to taxation contending that this court did not have jurisdiction and asking extraneous questions among his inquiries he asked am i here under common_law is this a court of admiralty and does this court have anything to do with the uniform commercial code he also stated that he did not see a corpus delicti in this case in sum petitioner has advanced trite constitutional arguments in his submissions to this court and at trial petitioner has received dollar_figure during the tax years in issue yet has steadfastly refused to honor his obligation to pay taxes indeed his actions have wasted the time and resources of the internal_revenue_service and this court accordingly we hold that petitioner's position in these proceedings is frivolous and groundless and the court shall impose a penalty of dollar_figure respondent's motion for sanctions will be granted and decision will be entered for respondent
